Appeal from a decision of the surrogate of the county of rr ° Washington. Decided that a surrogate has the power to open a decree taken by default before him, in consequence of a mistake or accident by which one of the parties has been deprived of the opportunity to be heard.
Order appealed from reversed, and the sentence or decree of the surrogate settling the account of the respondent.opened or vacated. Proceedings remitted to surrogate with directions to, him to assign a time for the parties to bo heard before him. No costs allowed to either party upon this appeal, or upon the application to the surrogate.